UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1862



JEAN COLBERT DJINDJEU NKWENDJA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 20, 2008                  Decided:   July 15, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH AND ASSOCIATES, Silver Spring, Maryland, for
Petitioner. Jeffrey S. Bucholtz, Acting Assistant Attorney General,
Mark C. Walters, Assistant Director, W. Manning Evans, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jean Colbert Djindjeu Nkwendja, a native and citizen of

Cameroon,   petitions     for    review   of    an    order    of    the    Board   of

Immigration     Appeals   affirming      without     opinion       the    Immigration

Judge’s denial of his applications for relief from removal.

            Nkwendja   first     challenges     the    determination         that   he

failed to establish eligibility for asylum.                 To obtain reversal of

a determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                           We have

reviewed the evidence of record and conclude that Nkwendja fails to

show that the evidence compels a contrary result. Having failed to

qualify   for   asylum,    Nkwendja      cannot      meet    the    more    stringent

standard for withholding of removal.              Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).

            Accordingly,    we    deny    the     petition     for       review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    PETITION DENIED




                                    - 2 -